Exhibit 10.1

AMENDMENT NO. 3 TO AMENDED AND RESTATED
TERM LOAN AGREEMENT

 

AMENDMENT NO. 3 TO AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as of August
28, 2020 (this “Amendment No. 3”), is by and among MEDIACO HOLDING INC., an
Indiana corporation (“MediaCo”), MEDIACO WQHT LICENSE LLC, an Indiana limited
liability company (“MediaCo WQHT”) and MEDIACO WBLS LICENSE LLC, an Indiana
limited liability company (“MediaCo WBLS”), FMG Kentucky, LLC, a Delaware
limited liability company (“FMG Kentucky”), Fairway Outdoor LLC, a Delaware
limited liability company (“Fairway”) and FMG Valdosta, LLC, a Delaware limited
liability company (“FMG Valdosta”) the other Persons party hereto that are
designated as “Borrowers” (collectively with MediaCo, MediaCo WQHT, MediaCo
WBLS, FMG Kentucky, Fairway and FMG Valdosta, the “Borrowers” and each a
“Borrower”), GACP FINANCE CO., LLC, a Delaware limited liability company (in its
individual capacity, “GACP”), as administrative agent and collateral agent (in
such capacities, the “Term Agent”) for the financial institutions from time to
time party to this Agreement (collectively, the “Lenders” and individually each
a “Lender”) and for itself, and the Lenders.

W I T N E S S E T H :

WHEREAS, Term Agent, Lenders, Borrowers and others have entered into financing
arrangements pursuant to which Lenders (or Term Agent on behalf of Lenders) have
made loans and advances and provide other financial accommodations to Borrowers
as set forth in the Amended and Restated Term Loan Agreement, dated as of
December 13, 2019, as amended by that certain Amendment No. 1 and Waiver to
Amended and Restated Term Loan Agreement (“Amendment No. 1”), dated as of
February 28, 2020, as supplemented by that certain Borrower Joinder Agreement,
dated as of March 13, 2020, as amended by that certain Amendment No. 2 to
Amended and Restated Term Loan Agreement (“Amendment No. 2”), dated as of March
27, 2020 (as may be further amended, restated and otherwise modified prior to
the date hereof, the “Loan Agreement”) and the other Loan Documents;

WHEREAS, Borrowers have requested that the Lenders and Term Agent make certain
amendments set forth in Section 2 below, including, inter alia, (1) modifying
the repayment of the Term Loan terms in Section 1.6 and (2) modifying the
thresholds relating to Consolidated Fixed Charge Coverage Ratio in Section 5.22;

WHEREAS, Borrowers, Lenders and Term Agent have agreed to make such amendments
to the Loan Agreement on the terms set forth herein;

WHEREAS, Section 8.1 of the Loan Agreement provides that, among other things,
the Borrowers and the Lenders may make certain amendments to the Loan Agreement
and the other Loan Documents for certain purposes; and

WHEREAS, by this Amendment No. 3, Term Agent, Lenders signatory hereto and
Borrowers intend to evidence and effect such amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

1.Interpretation.  For purposes of this Amendment No. 3, all terms used herein
which are not otherwise defined herein, including, but not limited to, those
terms used in the recitals hereto, shall have

 

--------------------------------------------------------------------------------

 

the respective meanings assigned thereto in the Loan Agreement as amended by
this Amendment No. 3.

2.Amendments

(a)Section 1.6(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) Repayment of the Term Loan.  Beginning with the Fiscal Quarter ending
December 31, 2019 and on the last day of each Fiscal Quarter thereafter (or, if
such date is not a Business Day, on the immediately preceding Business Day), the
Borrowers shall make quarterly payments of principal on the Term Loans in an
amount equal to one and one quarter percent (1.25%) of the initial aggregate
principal amount of the Term Loans; provided however, that no such quarterly
payments shall be required beginning with the Fiscal Quarter ending September
30, 2020 through and including the Fiscal Quarter ending June 30, 2021; provided
further that for the avoidance of doubt, such quarterly payments will recommence
beginning with the Fiscal Quarter ending September 30, 2021.”

 

(b)Section 5.22(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:  

“(b) Minimum Consolidated Fixed Charge Coverage Ratio.  The Borrowers shall not
permit the Consolidated Fixed Charge Coverage Ratio, measured as of the last day
of any Fiscal Quarter of the Borrowers, to be less than (i) 1.10 to 1.00,
through and including March 31, 2020, (ii) 1.00 to 1.00, on and after April 1,
2020 through and including June 30, 2020, and (iii) 1.10 to 1.00, on and after
July 1, 2021.”

(c)Section 6.1(p) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(p) Borrowers shall fail to satisfy the requirements set forth in (x) Sections
5 and 6 of Amendment No. 1 or (x) Section 6 of Amendment No. 3, in each case, on
or before the date specified therein or such later date as determined by the
Term Agent in its sole discretion.”

 

(d)The following definitions shall be added to Section 10.1 of the Loan
Agreement in proper alphabetical order:  

““Amendment No. 3” means the Amendment No. 3 to Amended and Restated Term Loan
Agreement, dated as of August 28, 2020, by and among the Borrowers, the Term
Agent and the lenders party thereto.”

3.Representations and Warranties.  Each Loan Party, jointly and severally,
hereby:

(a)reaffirms all representations and warranties made to Term Agent and Lenders
under the Loan Agreement and all of the other Loan Documents and confirms that
all are true and correct in all material respects as of the date hereof except
to the extent that (i) such representations or warranties are qualified by a
materiality standard, in which case they shall be true and correct in all
respects and (ii) such representations or warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date (or, if such
representations or warranties are qualified by a materiality standard, in all
respects as of such earlier date));

 

2

 

 

--------------------------------------------------------------------------------

 

(b)reaffirms all of the covenants contained in the Loan Agreement;

(c)represents and warrants that, after giving effect to this Agreement, no
Default or Event of Default has occurred and is continuing;

(d)represents and warrants that the execution, delivery and performance by each
Loan Party of this Amendment No. 3 and the other documents, agreements and
instruments executed by any Loan Party in connection herewith (collectively,
together with this Amendment No. 3, the “Amendment Documents”) and the
consummation of the transactions contemplated hereby or thereby, are within such
Loan Party’s powers, have been duly authorized by all necessary organizational
action, and do not contravene (i) the charter or by-laws or other organizational
or governing documents of such Loan Party or (ii) any law or any contractual
restriction binding on or affecting any Loan Party, except, for purposes of this
clause (ii), to the extent such contravention would not reasonably be expected
to have a Material Adverse Effect;

(e)represents and warrants that no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required for the due execution, delivery and performance by any Loan
Party of any Amendment Document to which it is a party that has not already been
obtained if the failure to obtain such authorization, approval or other action
could reasonably be expected to result in a Material Adverse Effect; and

(f)represents and warrants that each Amendment Document has been duly executed
and delivered by each Loan Party thereto.  This Amendment No. 3 constitutes, and
each other Amendment Document will constitute upon execution, the legal, valid
and binding obligation of each Loan Party thereto enforceable against such Loan
Party in accordance with its respective terms subject to the effect of any
applicable bankruptcy, insolvency, reorganization or moratorium or similar laws
affecting the rights of creditors generally and subject to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).

4.Conditions Precedent.  This Amendment No. 3 shall be effective upon the
satisfaction of each of the following conditions precedent (the “Third Amendment
Effective Date”):

(a)Term Agent shall have received counterparts of this Amendment No. 3, duly
authorized, executed and delivered by Borrowers, Term Agent and the Lenders;

(b)No Default or Event of Default shall have occurred and be continuing;

(c) The Borrowers shall have reimbursed the Term Agent, for all reasonable and
documented fees, costs and expenses incurred through the Third Amendment
Effective Date (including, without limitation, Attorney Costs related to the
preparation, negotiation, execution, delivery of this Amendment No. 3);

(d)Term Agent shall have evidence that each of the Loan Parties is in good
standing in its respective jurisdiction of organization;

(e)Term Agent shall have received a certificate of an Authorized Officer of the
Borrower dated as of the Third Amendment Effective Date certifying the
representations set forth in Section 3 hereof; and

(f)Standard General Controlled Funds shall have invested (the “Third Amendment
Effective Date Equity Contribution”) at least an additional $3,750,000 in
MediaCo and its Subsidiaries on or before the Third Amendment Effective Date, in
the form of (i) cash equity into the capital stock or

 

3

 

 

--------------------------------------------------------------------------------

 

other equity securities of MediaCo, it being understood that investments in
equity securities other than common stock must be on terms and conditions
reasonably satisfactory to the Term Lenders or (ii) Subordinated Indebtedness.

5.Amendment Fee.   An amendment fee of $100,000 shall be paid in kind and added
to the aggregate outstanding principal amount of the Term Loan for the ratable
benefit of the Term Lenders (the “Amendment Fee”), which Amendment Fee shall be
fully earned on the Third Amendment Effective Date and shall not be revocable
for any reason whatsoever.

6.Post-Closing Obligations.   Standard General Controlled Funds shall invest
(the “Post-Third Amendment Effective Date Equity Contribution”) the lesser of
(x) an additional $250,000 or (y) the amount resulting from $4,000,000 minus the
amount of the Third Amendment Effective Date Equity Contribution, in MediaCo and
its Subsidiaries on or before September 30, 2020, in the form of (i) cash equity
into the capital stock or other equity securities of MediaCo, it being
understood that investments in equity securities other than common stock must be
on terms and conditions reasonably satisfactory to the Term Lenders or (ii)
Subordinated Indebtedness.

7.General.

(a)Effect of this Amendment No. 3.  Except as expressly provided herein, no
other consents, waivers, changes or modifications to the Loan Documents are
intended or implied, and in all other respects the Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof.  

(b)Expenses.  Borrowers agree to pay on demand all expenses of Term Agent and
Lenders in connection with the administration of this Amendment No. 3 in
accordance with Section 8.5 of the Loan Agreement.

(c)Governing Law.  This Amendment No. 3 shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflicts
of laws principles thereof.

(d)Submission to Jurisdiction; Service of Process; Waiver of Jury
Trial.  SECTIONS 8.18(a) THROUGH (d) AND SECTION 8.19 OF THE LOAN AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT NO. 3 MUTATIS MUTANDIS AND
SHALL APPLY HERETO AS IF ORIGINALLY MADE A PART HEREOF.

(e)Binding Effect.  This Amendment No. 3 shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties hereto.

(f)Counterparts, etc.  This Amendment No. 3 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment No. 3 by telecopier or by
electronic transmission of a pdf formatted counterpart shall be effective as
delivery of a manually executed counterpart of this Amendment No. 3.

(g)Financing Document.  This Amendment No. 3 constitutes a Loan Document.

(h)Reaffirmation.  Each of the undersigned Loan Parties acknowledges (i) all of
its Obligations under the Loan Agreement and each other Loan Document to which
it is a party are reaffirmed and remain in full force and effect on a continuous
basis, (ii) its grant of security interests pursuant to the Loan Documents are
reaffirmed and remain in full force and effect after giving effect to

 

4

 

 

--------------------------------------------------------------------------------

 

this Amendment No. 3, (iii) the Obligations include, among other things and
without limitation, the due and punctual payment of the principal of, interest
on, and premium (if any) on, the Obligations and (iv) the execution of this
Amendment No. 3 shall not operate as a waiver of any right, power or remedy of
Term Agent or any other Secured Party, constitute a waiver of any provision of
any of the Loan Documents or serve to effect a novation of the Obligations.

(i)Release.  In consideration of the agreements of Term Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, on behalf of itself
and its respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Term Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Term Agent, each Lender and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known as of the date of this Amendment No. 3, both at law and in equity, which
each Borrower, or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment No. 3, in each case for or on account of, or in
relation to, or in any way in connection with any of the Loan Agreement, or any
of the other Loan Documents or transactions thereunder or related thereto.

[Signature Pages Follow]

 

 

 

5

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

MEDIACO HOLDING INC., as the Borrower Representative and a Borrower

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

MEDIACO WQHT LICENSE LLC

MEDIACO WBLS LICENSE LLC

FAIRWAY OUTDOOR LLC, each as a Borrower

 

 

By:

MEDIACO HOLDING INC., its sole member and manager

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

FMG KENTUCKY, LLC

FMG VALDOSTA, LLC, each as a borrower

 

 

By:

FAIRWAY OUTDOOR LLC, its sole member and manager

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Secretary

 

 

 

 

GACP FINANCE CO., LLC, as Term Agent

 

By:

/s/ Robert Louzan

 

Name:

Robert Louzan

 

Title:

Authorized Person

 

 

GACP II, L.P., as a Lender

 

By:

/s/ Robert Louzan

 

Name:

Robert Louzan

 

Title:

Authorized Person

 

 

HANMI BANK, as a Lender

 

By:

/s/ Jay Kim

 

Name:

Jay Kim

 

Title:

EVP & Regional Chief Banking Officer

 

 

 

 

 

 

 

6

 

 